DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“The invention relates to” and “According to the invention, it is provided” should be deleted.  Appropriate correction required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmisson (US 4,625,810).
Regarding claim 1, Edmisson teaches a share (fig. 1) for a soil cultivation implement for cultivating soil, wherein the share is bent and has at least one mounting hole (30, 32) for receiving a fastener, and wherein the share is tipped on an upper side (36) with at least one carbide insert (3:21-26), wherein a bend of the share has a plurality of different bending radii (side view fig. 1).  



3. The share according to claim 2, wherein a plurality of share sections are bent with the first bending radius or the second bending radius (fig. 1).  

4. The share according to claim 2, wherein a share section with the second bending radius is arranged between two share sections with the first bending radius (fig. 1).  

7. The share according to claim 1, wherein a plurality of mounting holes (30, 32) passing through the share are provided.  

8. The share according to claim 1, wherein reinforcements (46) are provided on an upper side

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmisson in view of Robertson et al. (US 4,269,274).
Regarding claims 5 and 6, Edmisson teaches the share of claim 1 but fails to teach a guide plate or lugs.  However, Robertson teaches a guide and lugs on a lower side of a share (fig. 4 and 5). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a guide plate or lugs on the share of Edmisson as an addition of parts that allows for a more secure connection as taught beneficial by Robertson. 

Conclusion
Arnabat Castellvi (US 2010/0170687) teaches a similar share connection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671